20-37
United States Securities and Exchange Commission v. O'Brien

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 11th day of January, two thousand twenty-one.

PRESENT:             GUIDO CALABRESI,
                     REENA RAGGI,
                     DENNY CHIN,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES SECURITIES AND EXCHANGE
COMMISSION,
                    Plaintiff-Appellee,

                              -v-                                                  20-37-cv

JAMES DAVID O'BRIEN,
                                        Defendant-Appellant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLEE:                                      ERIC A. REICHER, Special Trial Counsel
                                                             (Melinda Hardy, Assistant General Counsel, on
                                                             the brief), Securities and Exchange Commission,
                                                             Washington, D.C.
FOR DEFENDANT-APPELLANT:                  JOHN M. HANAMIRIAN, Hanamirian Law
                                          Firm, P.C., Moorestown, New Jersey.

              Appeal from the United States District Court for the Southern District of

New York (Katherine Polk Failla, J.).

              UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.

              Defendant-appellant James David O'Brien appeals the district court's

order entered December 27, 2019, granting the motion of plaintiff-appellee the Securities

and Exchange Commission (the "Commission") to enforce a 2019 subpoena. O'Brien

argues that he need not comply with the subpoena because it was issued in breach of a

proffer agreement entered into between him and the Commission in August 2018. We

assume the parties' familiarity with the underlying facts, procedural history of the case,

and issues on appeal.

              On May 8, 2018, the Commission issued a subpoena to O'Brien requiring

him to provide documents and testimony regarding a market-manipulation

investigation. On July 12, 2018, the Commission sent O'Brien a proffer agreement,

which O'Brien signed on August 21, 2018 (the "Proffer Agreement"). The Proffer

Agreement provided the following "terms of the August 21, 2018 meeting between

[O'Brien] and the . . . Commission":

              (2) This Agreement only covers statements provided by you
              during the Meeting. It does not cover statements provided,


                                             2
              including statements made, at any other time, regardless of
              format (e.g., oral, written, or recorded).

              (3) The Commission's staff will not use any statements
              provided by you during the Meeting, except for the
              following purposes:

                     (a) To obtain other evidence, which may be used
                     against you and others;

              ....

              (6) You agree that there are no other promises or
              understandings applicable to the Meeting, and that none
              will be entered into unless in writing and signed by the
              parties to this Agreement.

J. App'x at 78-79.

              On May 15, 2019, the Commission issued a second subpoena to O'Brien

(the "2019 subpoena"). O'Brien did not appear to testify pursuant to the 2019 subpoena.

              On October 18, 2019, the Commission filed an application for an order to

show cause and for an order compelling O'Brien to comply with the 2019 subpoena.

The district court issued an order to show cause that same day. After receiving two

rounds of briefing and holding a hearing, the district court ordered O'Brien to comply

with the subpoena. The district court concluded that the Proffer Agreement did not

preclude the Commission from taking O'Brien's testimony pursuant to the 2019

subpoena, and it found that the Commission had not acted in bad faith. This appeal

followed.




                                            3
              We review a district court's decision to enforce or quash a subpoena for

abuse of discretion. McLane Co. v. E.E.O.C., 137 S. Ct. 1159, 1167 (2017), as revised (Apr.

3, 2017); E.E.O.C. v. United Parcel Serv., Inc., 587 F.3d 136, 140 (2d Cir. 2009) (Newman, J.,

concurring); Ratliff v. Davis Polk & Wardwell, 354 F.3d 165, 168 (2d Cir. 2003). "[O]ur

review of the district court's determination that the government did not breach the

Proffer Agreement is de novo." United States v. Liranzo, 944 F.2d 73, 77 (2d Cir. 1991).

              We agree with the district court that the testimony the Commission

sought in the 2019 subpoena was not precluded by the Proffer Agreement. "[P]roffer

agreements[] are interpreted according to principles of contract law," and "[w]here the

language of a contract is unambiguous," our review is based on "the four corners of the

contract." Id. The Proffer Agreement provided, among other things, that (1) it "only

cover[ed] statements provided by [O'Brien] during the Meeting" and "[did] not cover

statements provided, including statements made, at any other time, regardless of

format (e.g., oral, written, or recorded)," and (2) statements made during the proffer

session could be used "[t]o obtain other evidence, which may be used against [O'Brien]."

J. App'x at 78. Accordingly, the Proffer Agreement was unambiguous -- it immunized

O'Brien only for statements made at the proffer session, and there was nothing in it that

prevented the Commission from subpoenaing O'Brien again to testify.

              O'Brien argues that we should disregard the plain language of the Proffer

Agreement because he understood it to cover all future testimony regarding the same



                                              4
set of facts, and that otherwise he never would have signed it. We reject this argument.

First, the Proffer Agreement has an integration clause, which provided that "there

[we]re no other promises or understandings applicable to the Meeting, and that none

will be entered into unless in writing and signed by the parties to this Agreement." J.

App'x at 79. Second, O'Brien's allegation that the Commission breached his implicit

understanding of the Proffer Agreement is insufficient to demonstrate that the

Government breached the unambiguous contract. See United States v. Altro (In re Altro),

180 F.3d 372, 376 (2d Cir. 1999) (in plea agreement context, "a defendant may not rely on

a purported implicit understanding in order to demonstrate that the Government is in

breach").

             O'Brien also argues that the Commission acted in bad faith and thus

breached the Proffer Agreement. Specifically, he states that he

             does not dispute the authority of the Commission to issue a
             subpoena, but rather, asserts that the issuance of the May
             2019 Subpoena in the context of the existence of the May
             2018 Subpoena and the Proffer Agreement, stemming from
             the issuance of the May 2018 Subpoena, was an act of bad
             faith breach of the Proffer Agreement.

Appellant's Reply Br. at 10-11. In other words, O'Brien is not disputing that the

Commission had the authority to issue the 2019 subpoena, but instead he is asserting

that the Commission's issuance of the 2019 subpoena breached the Proffer Agreement.

But because the Proffer Agreement did not apply to the 2019 subpoena, this argument

does not help O'Brien. Even assuming that by issuing the 2019 subpoena the


                                            5
Commission breached the Proffer Agreement, O'Brien has not argued that there is any

basis to find that the proper remedy for that breach would be the quashing of the

subsequent, undisputedly lawful 2019 subpoena. Accordingly, we are not persuaded

that even if the Commission breached the Proffer Agreement by acting in bad faith, it

would shield O'Brien from testifying pursuant to the 2019 subpoena.

                                       *   *   *

             We have considered O'Brien's remaining arguments and conclude they

are without merit. Accordingly, we AFFIRM the order of the district court.

                                        FOR THE COURT:
                                        Catherine O'Hagan Wolfe, Clerk




                                           6